The motion to quash should have been granted. The police court had no authority to impose a fine upon the respondent. He pleaded not guilty, and on this plea the court could not legally do more than determine whether there was probable cause to believe the respondent guilty, and, if satisfied that there was, order him to recognize for his appearance at the trial term of this court (G. L., c. 109, ss. 20, 21, 22); and the only remedy for the violation of law alleged in this complaint being by indictment, the court at the trial term had no jurisdiction to try the case on appeal. It is unnecessary to consider the other questions raised by the motion.
Motion granted.
SMITH, J., did not sit: the others concurred.